DETAILED ACTION

Claim Objections
Claims 1, 3-5, 20, and 23-24 are objected to because of the following informalities:
The recitation, "the front face" in line 11 of claim 1, lacks proper antecedent basis.  It is suggested that it be amended to “a front face.”
Line 10 of claim 1 recites, “wherein that the lower section has a compliant retention feature that has a direction…” The recitation of “a compliant retention feature” is redundant as this limitation already exists in line 7.  Additionally, the phrasing of this line is grammatically incorrect. For the purposes of this examination, the claim language will be interpreted as, “wherein the compliant retention feature has a direction of…”
Line 2 of claim 3 recites, “a pair of the first pin barb…”  The phrasing of this line is grammatically incorrect. For the purposes of this examination, the claim language will be interpreted as, “a pair of first pin barbs…”
Line 2 of claims 4 and 5 recite, “a pair of a second pin barb…” The phrasing of this line is grammatically incorrect. For the purposes of this examination, the claim language will be interpreted as, “a pair of second pin barbs…”
Lines 2-3 of claim 5 recites, “the pair of a first pin barb…” Based on the assumptions made in the language of claim 3, above, the claim language will be interpreted as, “the pair of first pin barbs…”
Line 10 of claim 20 recites, “a first pin barb thereon extending from the sides…” The phrasing of this line is grammatically incorrect since the line refers to only one pin barb but extends from “sides” (plural). For the purposes of this examination, the claim language will be interpreted as, “a first pin barb thereon extending from each of the sides…”
Line 2 of claims 23 and 24 recite, “a pair of a second pin barb…” The phrasing of this line is grammatically incorrect. For the purposes of this examination, the claim language will be interpreted as, “a pair of second pin barbs…”
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Smalley, Jr. et al. (U.S. 6,050,845) in view of Matsumura (U.S. 2005/0181651).
With respect to claim 1, Smalley discloses an insulation displacement contact compliant pin (40), comprising an upper section having a pair of blades (46), each blade being contiguous, wherein the pair of blades has respective substantially smooth inner surfaces including an adjoining inner bottom surface that joins the inner surfaces of the pair of blades (see Figs. 2-3 and 6); and a lower section with a retention feature (44).
Smalley, however, fails to disclose a pin barb section having a first pin barb thereon; a lower section with a compliant retention feature, wherein the pin barb section is located between the upper section and the lower section, and wherein compliant retention feature has a direction of compliance that is substantially parallel to a predetermined direction along which the front face of the upper section extends. 
Matsumura, on the other hand, discloses a contact compliant pin (10), comprising: an upper section (12), a pin barb section (13) having a first pin barb thereon (see top-right barb 13a); a lower section with a compliant retention feature (15), wherein the pin barb section is located between the upper section and the lower section, and wherein the compliant retention feature has a direction of compliance that is substantially parallel to a predetermined direction along which a front face of the upper section extends (see Fig. 1).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the IDCC pin of Smalley, with the teachings of Matsumura, as to have a pin barb section having a first pin barb thereon; a lower section with a compliant retention feature, wherein the pin barb section is located between the upper section and the lower section, and wherein compliant retention feature has a direction of compliance that is substantially parallel to a predetermined direction along which the front face of the upper section extends, so as to improve the retention of the lower section of the pin (of Smalley) in a PCB, without the need for soldering, while also providing barbs which would improve the retention of the pin in a via hole of a PCB or connector block.
With respect to claim 2, and in view of the obvious modification as noted above with respect to claim 1, the combined teachings of Smalley and Matsumura disclose the insulation displacement contact compliant pin of claim 1, wherein the pin barb section comprises a second pin barb thereon (see top-left barb 13a in Fig. 1 of Matsumura).
With respect to claim 3, and in view of the obvious modification as noted above with respect to claim 1, the combined teachings of Smalley and Matsumura disclose  the insulation displacement contact compliant pin of claim 1, wherein the pin barb section comprises a pair of first pin barbs on opposite sides of the pin barb section (see top barbs 13a in Fig. 1 of Matsumura).
With respect to claim 4, and in view of the obvious modification as noted above with respect to claim 1, the combined teachings of Smalley and Matsumura disclose the insulation displacement contact compliant pin of claim 1, wherein the pin barb section comprises one pair of second pin barbs thereon below the first pin barb (see bottom barbs 13a in Fig. 1 of Matsumura).
With respect to claim 5, and in view of the obvious modification noted above, the combined teachings of Smalley and Matsumura disclose the insulation displacement contact compliant pin where the pin barb section comprises a pair of second pin barbs thereon below the pair of first pin barbs (see bottom barbs 13a in Fig. 1 of Matsumura).
With respect to claim 20, Smalley discloses an insulation displacement contact compliant pin (40), comprising: an upper section having a pair of blades (46), each blade being contiguous, wherein the pair of blades has respective substantially smooth inner surfaces including an adjoining inner bottom surface that joins the inner surfaces of the pair of blades (see Figs. 2-3 and 6), the upper section having a front face that extends in a predetermined direction (see Fig. 2); and a lower section with a retention feature (44), the lower section having a substantially uniform thickness.
Smalley, however, fails to disclose the specifics of the claimed pin barbs section and a lower section.
Matsumura, on the other hand, teaches a contact pin (10) comprising: a pin barbs section (13) having a bottom surface, the pin barbs section having a substantially uniform thickness, the pin barbs section being below a forward stop (14) being a pair of flat regions of the upper section, the pin barbs section having a face surface and sides, and the pin barbs section having a first pin barb (13a) thereon extending from each of the sides, the first pin barb of the pin barbs section having a portion thereof generally perpendicular to the lengthwise direction of the pin barbs section, the first pin barb having a side wall being generally parallel to the lengthwise direction of the pin barbs section, the portion generally perpendicular to the lengthwise direction meeting the portion generally parallel to the lengthwise direction, and the sides of the pin barb section being below the forward stop of the upper section, and the sides having a portion thereof above the first pin barb; and a lower section (15) with a compliant retention feature (see 22 in Fig. 2), the lower section having a front face, oval rounded sides, and at least a side, having one of at least a side above the oval rounded sides, having one of at least a side below the oval rounded sides, having another side between the front face of the lower section and the at least a side below the oval rounded sides, the compliant retention feature of the lower section, its entirety, being below the bottom surface of the pin barbs section and having a direction of compliance that is substantially parallel to the predetermined direction along which the front face of the upper section extends, the lower section having pin lead-in chamfers (see 17a) being angled surfaces, and the lower section having a tip (17, Fig. 2) defining an end surface of the contact pin and being generally perpendicular to the lengthwise direction of the lower section, wherein the upper section, the pin barbs section, and the lower section have a substantially uniform thickness (see Fig. 1), the forward stop of the pin barbs section extending in a direction substantially perpendicular to the lengthwise direction of the pin barbs section, and the forward stop extending further in a direction substantially perpendicular than the front surface of the pin barbs section, and extending further in a direction substantially perpendicular than the front face of the lower section. See Figs. 1-2.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the IDCC pin of Smalley, with the features of Matsumura, as discussed above, so as to improve the retention of the lower section of the pin (of Smalley) in a PCB, without the need for soldering, while also providing barbs which would improve the retention of the pin in a via hole of a PCB or connector block and stops to ensure the pin is not over-inserted.
With respect to claim 21, and in view of the obvious modification as noted above with respect to claim 20, the combined teachings of Smalley and Matsumura disclose the insulation displacement contact compliant pin of claim 20, wherein the pin barbs section comprises a second pin barb thereon (see top-left 13a in Fig. 1 of Matsumura).
With respect to claim 22, and in view of the obvious modification as noted above with respect to claim 20, the combined teachings of Smalley and Matsumura disclose the insulation displacement contact compliant pin of claim 20, wherein the pin barbs section comprises a pair of the first pin barbs on opposite sides of the pin barbs section (see Fig. 1 of Matsumura).
With respect to claim 23, and in view of the obvious modification as noted above with respect to claim 20, the combined teachings of Smalley and Matsumura disclose the insulation displacement contact compliant pin of claim 20, wherein the pin barbs section comprises one pair of second pin barbs thereon below the first pin barb (see bottom row of 13a in Fig. 1 of Matsumura).
With respect to claim 24, and in view of the obvious modification as noted above with respect to claim 20, the combined teachings of Smalley and Matsumura disclose the insulation displacement contact compliant pin of claim 22, wherein the pin barbs section comprises a pair of second pin barbs thereon below the pair of first pin barbs (see bottom row of 13a in Fig. 1 of Matsumura).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161. The examiner can normally be reached Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833